Exhibit 10.26

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
December 31, 2006 by Endo Pharmaceuticals Holdings Inc., a Delaware corporation
(the “Employer”), and Charles A. Rowland, Jr. (the “Employee”).

WHEREAS, the Employee has been employed by the Employer pursuant to the terms of
an Employment Agreement, dated as of December 6, 2006 (the “Original
Agreement”); and

WHEREAS, the Employer and the Employee each desire to amend and restate the
Original Agreement in its entirety;

NEW THEREFORE, intending to be legally bound, and in consideration of the mutual
agreements contained herein, the parties agree to amend and restate the Original
Agreement in its entirety as follows:

ARTICLE 1. DEFINITIONS.

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Article 1.

“Agreement” means this Employment Agreement, including the Exhibits hereto, as
amended from time to time.

“Basic Compensation” means Salary and Benefits.

“Benefits” shall have the meaning set forth in Section 3.1(b).

“Board of Directors” means the board of directors of the Employer.

“Confidential Information” means any and all:

(a) trade secrets concerning the business and affairs of the Employer, product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current, and planned research and development, current and planned manufacturing
or distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), computer software
and database technologies, systems, structures, and architectures (and related
formulae, compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);

(b) information concerning the business and affairs of the Employer (which
includes unpublished financial statements, financial projections and budgets,
unpublished and

 

-1-



--------------------------------------------------------------------------------

projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, to the extent not publicly known, personnel training and
techniques and materials) however documented; and

(c) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Employer containing or based, in whole or in part, on any
information included in the foregoing.

“disability” shall have the meaning set forth in Section 6.2.

“Effective Date” means January 1, 2007.

“Employment Period” shall have the meaning set forth in Section 2.2.

“Fiscal Year” means the Employer’s fiscal year, as it exists on the Effective
Date or as changed from time to time.

“for cause” shall have the meaning set forth in Section 6.3.

“for good reason” shall have the meaning set forth in Section 6.4.

“Incentive Compensation” shall have the meaning set forth in Section 3.2.

“person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.

“Post-Employment Period” shall have the meaning set forth in Article 8.

“Renewal Term” shall have the meaning set forth in Section 2.2.

“Salary” shall have the meaning set forth in Section 3.1(a).

 

-2-



--------------------------------------------------------------------------------

ARTICLE 2. EMPLOYMENT TERMS AND DUTIES.

Section 2.1 Employment. The Employer hereby employs the Employee, and the
Employee hereby accepts employment by the Employer, upon the terms and
conditions set forth in this Agreement.

Section 2.2 Term. Subject to the provisions of Article 6, the term of the
Employee’s employment under this Agreement will be a rolling twenty-four month
period commencing each day after the Effective Date and ending on the
twenty-four month anniversary of such day (the “Employment Period”). For
purposes of this Agreement, employment and compensation paid by any direct or
indirect subsidiary of the Employer will be deemed to be employment and
compensation paid by the Employer.

Section 2.3 Duties. The Employee will have such duties as are described on
Exhibit A attached hereto and made a part hereof and such similar duties as are
assigned or delegated to the Employee by the Chief Executive Officer, and will
serve as Executive Vice President, Chief Financial Officer and Treasurer of the
Employer. The Employee will devote the Employee’s business, time, attention,
skill, and energy to the business of the Employer, will promote the success of
the Employer’s business, and will cooperate with the Chief Executive Officer and
the Board of Directors in the advancement of the best interests of the Employer.
Nothing in this Section 2.3, however, will prevent the Employee from engaging in
additional activities in connection with personal investments, corporate
directorships and community affairs that are not inconsistent with the
Employee’s duties under this Agreement. It is expressly understood and agreed
that to the extent any such activities have been conducted by the Employee prior
to the Effective Date, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) subsequent to the Effective
Date shall not thereafter be deemed to be inconsistent with the Employee’s
duties under this Agreement. The Employee shall, from time to time, inform the
Chief Executive Officer of those additional activities in which the Employee is
engaged. If, at any time, the Employee is elected as a director of the Employer
or as a director or officer of any of Employer’s subsidiaries, the Employee will
fulfill the Employee’s duties as such director or officer without additional
compensation.

Section 2.4 Director’s and Officer’s Liability Coverage. The Employer shall
cause the Employee to be (a) indemnified as an officer and/or director of the
Employer or any of its affiliates, to the extent applicable, to the maximum
extent permitted by applicable law, and (b) covered by director’s and officer’s
liability insurance in connection with the Employee serving as an officer and/or
director of Employer or any of its affiliates. The provisions of this
Section 2.4 shall survive termination of this Agreement for any reason.

ARTICLE 3. COMPENSATION.

Section 3.1 Basic Compensation.

(a) Salary. The Employee will be paid an annual salary of $450,000, subject to
adjustment as provided below (the “Salary”), which will be payable in equal
periodic

 

-3-



--------------------------------------------------------------------------------

installments according to the Employer’s customary payroll practices, but no
less frequently than the 15th and the last day of each month. The Salary, upon a
recommendation by the Chief Executive Officer, will be reviewed by the
Compensation Committee of the Board of Directors (the “Committee”) not less
frequently than annually, and be adjusted in the sole discretion of the
Committee, but in no event will the Salary be less than $450,000 per year. In
determining the amount of any adjustment to Salary, the Committee shall take
into account inflation, merit, changes in responsibilities and industry salary
practices for executives. Any increase in Salary shall not serve to limit or
reduce any other obligation to the Employee under this Agreement. Salary shall
not be reduced after such increase unless such reduction is part of a reduction
in salaries of specified management personnel of the Employer undertaken in a
program approved by the Employer’s Board of Directors.

(b) Benefits. The Employee will, during the Employment Period, be permitted to
participate in such incentive, savings, pension, profit sharing, bonus, life
insurance, hospitalization and major medical, and other employee benefit plans,
practices, policies and programs, of the Employer that may be in effect from
time to time, to the extent the Employee is eligible under the terms of those
plans (collectively, the “Benefits”).

(c) Stock Options/Restricted Shares. To the extent the Employer determines to
award stock options, restricted shares or other similar consideration to
management personnel based upon duration of employment or achieving performance
targets, or both, the Employee shall be permitted to participate in such
programs. For each Fiscal Year or part thereof during the Employment Period the
Employee shall be eligible to earn as additional compensation for the services
to be rendered by the Employee pursuant to this Agreement, long-term equity
incentives in an amount equal up to one hundred fifty percent (150%) of the
Salary for such Fiscal Year (or such lesser (including zero) or greater percent
of the Salary for such Fiscal Year as is recommended in good faith to the
Committee by the Chief Executive Officer of the Employer and approved by the
Committee). On the December 6, 2006 (the Employee’s first day of employment with
the Employer), the Employee was granted (i) 100,000 stock options under the 2004
Stock Incentive Plan and (ii) in lieu of a 2007 option grant, additional stock
options under the 2004 Stock Incentive Plan valued at $250,000, with all such
options valued with reference to the closing market price on the December 6,
2006.

Section 3.2 Incentive Compensation. For each Fiscal Year or part thereof during
the Employment Period the Employee shall be eligible to be paid in cash
additional compensation (the “Incentive Compensation”) for the services to be
rendered by the Employee pursuant to this Agreement, an amount equal to fifty
percent (50%) of the Salary for such Fiscal Year (or such lesser (including
zero) or greater (not to exceed two hundred) percent of the Salary for such
Fiscal Year as is recommended in good faith to the Committee by the Chief
Executive Officer of the Employer and approved by the Committee) if the Employer
achieves certain performance targets set by the Committee (the “Performance
Targets”) for such Fiscal Year; it being understood that the Employee shall
receive full year 2006 Incentive Compensation in an amount equal to 50% of the
Salary. Incentive Compensation for each Fiscal Year or part thereof shall be
paid as soon as practicable following the receipt by the Employer of its audited
financial statements for the Fiscal Year for which the Incentive Compensation is
being paid, unless the

 

-4-



--------------------------------------------------------------------------------

Employee shall elect to defer the receipt of such Incentive Compensation. The
Employee shall be permitted to submit a proposal for additional incentive
compensation with respect to the period commencing on the date hereof and ending
at the end of the Employers’ current Fiscal Year, and the Employer shall
consider such proposal in good faith.

Section 3.3 Relocation. The Employer will provide the Employee with a relocation
allowance of up to $75,000 to cover documented and reasonable moving expenses
that are incurred within twelve (12) months of the Effective Date, and an
additional sum of $75,000 to cover any realtor’s fees incurred by the Employee
in connection with his relocation to the Chadds Ford, PA area shall be paid by
the Employer. The Employee shall also be eligible for temporary living expense
reimbursement, to be pre-approved by Employer, for up to twelve (12) months
after the Effective Date. All such sums must be repaid to the Employer in the
event the Employee voluntarily terminates his employment within eighteen
(18) months of the Effective Date.

ARTICLE 4. FACILITIES AND EXPENSES.

Section 4.1 Reimbursement. The Employer will furnish the Employee office space,
equipment, supplies, and such other facilities and personnel as the Employer
deems necessary or appropriate for the performance of the Employee’s duties
under this Agreement. The Employer will pay the Employee’s dues in such
professional societies and organizations as are appropriate, and will pay on
behalf of the Employee (or reimburse the Employee for) reasonable expenses
incurred by the Employee at the request of, or on behalf of, the Employer in the
performance of the Employee’s duties pursuant to this Agreement, and in
accordance with the Employer’s employment policies, including reasonable
expenses incurred by the Employee in attending conventions, seminars, and other
business meetings and in appropriate business entertainment activities. The
Employee must file expense reports with respect to such expenses in accordance
with the Employer’s policies.

Section 4.2 Motor Vehicle Allowance. As of the Effective Date, the Employee will
be entitled to use of an automobile, and a replacement thereof, mutually
acceptable to the Employee and the Employer, at least every three (3) fiscal
years after the Effective Date during the Employment Term. The Employer will
reimburse the Employee for all operating expenses relating thereto upon the
Employee’s submission of appropriate documentation as set forth in Section 4.1.
The Employer will determine the actual value, if any, of the Employee’s
non-business use of such automobile and will furnish the Employee with a W-2
Wage and Tax Statement, grossed up for taxes, to be included in the Employee’s
income tax returns, in accordance with prevailing Internal Revenue Service
regulations.

ARTICLE 5. VACATIONS AND HOLIDAYS.

The Employee will be entitled to paid vacation each Fiscal Year in accordance
with the vacation policies of the Employer in effect for its executive officers
from time to time, provided that in no event shall such number of paid vacation
days be fewer than twenty. Vacation must be taken by the Employee at such time
or times as approved by the Chief

 

-5-



--------------------------------------------------------------------------------

Executive Officer. The Employee will also be entitled to the paid holidays and
other paid leave set forth in the Employer’s policies. Vacation days and
holidays during any Fiscal Year that are not used by the Employee during such
Fiscal Year may be used in any subsequent Fiscal Year.

ARTICLE 6. TERMINATION AND ELECTION NOT TO RENEW.

Section 6.1 Events of Termination. The Employment Period, the Employee’s Basic
Compensation and Incentive Compensation, and any and all other rights of the
Employee under this Agreement or otherwise as an employee of the Employer will
terminate (except as otherwise provided in this Article 6):

(a) upon the death of the Employee;

(b) upon the disability of the Employee (as defined in Section 6.2);

(c) for cause (as defined in Section 6.3), immediately upon notice from the
Employer to the Employee, or at such later time as such notice may specify,
unless otherwise provided in Section 6.3;

(d) without cause upon not less than thirty days’ prior notice from the Employer
to the Employee;

(e) for good reason (as defined in Section 6.4) upon not less than thirty days’
prior notice from the Employee to the Employer; or

(f) by the Company other than for cause upon not less than thirty days’ prior
notice from the Employer to the Employee or by the Employee for good reason, in
each case within 12 months following the occurrence of a Change of Control (as
defined in Section 6.5(e)).

Section 6.2 Definition of Disability. For purposes of Sections 6.1 and 6.3, the
Employee will be deemed to have a “disability” if, as a result of the Employee’s
incapacity due to reasonably documented physical illness or injury or mental
illness, the Employee shall have been unable for more than six months in any
twelve month period to perform Employee’s duties hereunder on a full time basis
and within 30 days after written notice of termination has been give to the
Employee, the Employee shall not have returned to the full time performance of
such duties. The date of termination in the case of a termination for
“disability” shall be the last day of the aforementioned 30-day period.

Section 6.3 Definition of “For Cause.” For purposes of Section 6.1, the phrase
“for cause” means: (a) the continued failure, for a period of thirty (30) days
after written demand is delivered to the Employee which specifically identifies
the failure, by the Employee substantially to perform the Employee’s duties
under this Agreement (other than any such failure resulting from “disability”),
(b) the Employee makes, or is found to have made, a false certification relating
to Endo Pharmaceuticals Holdings Inc.’s financial statements, (c) the criminal
felony indictment of the Employee by a court of competent jurisdiction, (d) the

 

-6-



--------------------------------------------------------------------------------

engagement by the Employee in serious misconduct that has caused, or in the good
faith judgment of the Board of Directors may cause if not discontinued, material
harm (financial or otherwise) to the Employer or any of its subsidiaries, if any
(provided that with respect to misconduct that the Board of Directors determines
may cause material harm if not discontinued, a written demand is delivered to
the Employee specifically identifying the misconduct and the Employee continues
the misconduct), such material harm to include, without limitation, (i) the
disclosure of material secret or Confidential Information of the Employer or any
of its subsidiaries, if any, (ii) the debarment of the Employer or any of its
subsidiaries, if any, by the U.S. Food and Drug Administration or any successor
agency (the “FDA”), or (iii) the registration of the Employer or any of its
subsidiaries, if any, with the U.S. Drug Enforcement Administration of any
successor agency (the “DEA”) to be revoked, (e) the debarment of the Employee by
the FDA, or (f) the continued material breach by the Employee of this Agreement
after written demand is delivered to the Employee which specifically identifies
the breach and failure to cure within thirty (30) days of such demand.

Section 6.4 Definition of “For Good Reason.” For purposes of Section 6.1, the
phrase “for good reason” means any of the following: (a) The Employer’s material
breach Section 2.4, 3.1 or 3.2 or of this Agreement; or (b) the assignment of
the Employee without the Employee’s consent to a position, responsibilities, or
duties of a materially lesser status or degree of responsibility than the
Employee’s position, responsibilities, or duties at the Effective Date; or
(c) the Employer requiring the Employee to be based at any office or location
more than fifty (50) miles from the Employee’s current principal business
location.

Section 6.5 Termination Pay. Effective upon the termination of this Agreement,
the Employer will be obligated to pay the Employee (or, in the event of
Employee’s death, Employee’s designated beneficiary as defined below) only such
compensation as is provided in this Section 6.5. For purposes of this
Section 6.5, the Employee’s designated beneficiary will be such individual
beneficiary or trust, located at such address, as the Employee may designate by
notice to the Employer from time to time or, if the Employee fails to give
notice to the Employer of such a beneficiary, the Employee’s estate.
Notwithstanding the preceding sentence, the Employer will have no duty, in any
circumstances, to attempt to open an estate on behalf of the Employee, to
determine whether any beneficiary designated by the Employee is alive or to
ascertain the address of any such beneficiary, to determine the existence of any
trust, to determine whether any person or entity purporting to act as the
Employee’s personal representative (or the trustee of a trust established by the
Employee) is duly authorized to act in that capacity, or to locate or attempt to
locate any beneficiary, personal representative, or trustee.

(a) Termination by the Employee for Good Reason or by the Employer Without
Cause. If the Employee terminates this Agreement for good reason (except as
otherwise provided in Section 6.5(e)) or if the Employer terminates the Employee
without cause, the Employer will (i) pay (A) monthly to the Employee the
Employee’s Salary for twenty-four (24) months, and (B) a lump sum equal to two
times the Employee’s target Incentive Compensation for the Fiscal Year during
which the termination is effective, and (ii) continue to provide the Employee
with the Benefits for twenty-four (24) months.

 

-7-



--------------------------------------------------------------------------------

(b) Termination by the Employer for Cause. If the Employer terminates this
Agreement for cause, the Employee will be entitled to receive the Employee’s
Salary and Incentive Compensation prorated through the date such termination is
effective

(c) Termination upon Disability. If this Agreement is terminated by either party
as a result of the Employee’s disability, as determined under Section 6.2, the
Employer will pay the Employee the Salary and Incentive Compensation (if the
applicable Performance Targets are met) through the remainder of the calendar
month during which such termination is effective and the period until disability
insurance benefits commence (“Disability Coverage Commencement”) under the
disability insurance coverage furnished by the Employer to the Employee. From
and after Disability Coverage Commencement and for twenty-four (24) consecutive
months thereafter, the Employer will make regular payments to the Employee in
the amount by which the Salary exceeds the Employee’s disability insurance
benefits.

(d) Termination upon Death. If this Agreement is terminated because of the
Employee’s death, the Employee will be entitled to receive the Employee’s Salary
through the end of the calendar month in which the Employee’s death occurs, and
Incentive Compensation (if the applicable Performance Targets are met) for the
Fiscal Year during which the Employee’s death occurs, prorated through the date
of the Employee’s death.

(e) Termination upon Change of Control. If (A) following the occurrence of a
tender offer, stock purchase, other stock acquisition, merger, consolidation,
recapitalization, reverse split, sale or transfer of assets or other
transaction, as a result of which any person, entity or group, other than an
Affiliate of the Company prior to the occurrence of such event, as the case may
be, (i) becomes the beneficial owner, directly or indirectly, of securities of
the Company representing more than 50% of the ordinary shares of the Company or
representing more than 50% of the combined voting power with respect to the
election of directors, (ii) appoints a majority of the board of directors of the
Company or (iii) obtains the ability to direct the operations or management of
the Company (each of the above, a “Change of Control”) and (B) within twelve
(12) months of such Change in Control, the Employee is terminated by the
Employer (other than for cause, death or disability) or by the Employee for good
reason, then the Employee will be entitled to receive (x) any accrued but unpaid
Salary to the date on which the termination is effective plus (y) a lump sum
payment equal to two times the sum of (1) the Employee’s then current Salary
plus (2) the higher of (a) Employee’s target Incentive Compensation for the
Fiscal Year during which the termination is effective or (b) Employee’s
Incentive Compensation for the Fiscal Year immediately preceding the year in
which the termination is effective, and (z) Benefits for a period equal to
twenty-four (24) months after the date on which the termination is effective.

(f) Benefits. Unless otherwise specifically provided herein or otherwise
provided for in the Benefits, the Employee’s accrual of, or participation in
plans providing for, the Benefits will cease at the effective date of the
termination of this Agreement, and the Employee will be entitled to accrued
Benefits pursuant to such plans only as provided in such plans.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 7. NON-DISCLOSURE COVENANT.

Section 7.1 Acknowledgments by the Employee. The Employee acknowledges that
(a) during the Employment Period and as a part of the Employee’s employment, the
Employee will be afforded access to Confidential Information; and (b) public
disclosure of such Confidential Information could have an adverse effect on the
Employer and its business.

Section 7.2 Agreements of the Employee. In consideration of the compensation and
benefits to be paid or provided to the Employee by the Employer under this
Agreement, the Employee covenants as follows:

(a) During and following the Employment Period, the Employee will hold in
confidence the Confidential Information and will not disclose it to any person
except with the specific prior written consent of the Employer, as otherwise may
be required by law or legal process or except as otherwise expressly permitted
by the terms of this Agreement.

(b) If any information that the Employer deems to be a trade secret is found by
a court of competent jurisdiction not to be a trade secret for purposes of this
Agreement, such information will, nevertheless, be considered Confidential
Information for purposes of this Agreement. The Employee hereby waives any
requirement that the Employer submit proof of the economic value of any trade
secret or post a bond or other security.

(c) None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that the Employee demonstrates was or became
generally available to the public other than as a result of a disclosure by the
Employee.

(d) Upon termination of this Agreement by either party, or upon the request of
the Employer during the Employment Period, the Employee will return to the
Employer all Confidential Information in the Employee’s possession or subject to
the Employee’s control, and the Employee may not retain any copies, abstracts,
sketches, or other physical embodiment of any of the Confidential Information.

ARTICLE 8. NON-COMPETITION AND NON-INTERFERENCE.

The Employee covenants that the Employee will not, directly or indirectly during
the Employment Period, except in the course of the Employee’s employment
hereunder, and during the Post-Employment Period, directly or indirectly manage,
operate, control, or participate in the management, operation, or control of, be
employed by, associated with, or in any manner connected with, lend the
Employee’s name to, or render services or advice to, any third party or any
business whose products compete (including as described below) in whole or in
part with the products of the Employer (disregarding any non-pain management
products that were not products promoted by the Employer during the last three
years).

 

-9-



--------------------------------------------------------------------------------

For purposes of this Article 8, any third party or any business whose products
compete includes any entity with which the Employer has had a product(s)
licensing agreement during the Employment Period and any entity with which the
Employer is at the time of termination actively negotiating, and eventually
concludes within six (6) months of the Employment Period, a commercial
agreement. The term “Post-Employment Period” means the period beginning on the
effective date of termination of the Employee’s employment hereunder and ending
on the later to occur of (i) twenty-four (24) months after the effective date of
such termination or (ii) the date amounts payable to Employee under Section 6.5
(a), (c) and (e) are to have been paid in full pursuant to this Agreement
(provided that notwithstanding anything in this Agreement to the contrary, such
amounts are being timely paid by the Employer).

If any covenant in this Article 8 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Employee.

ARTICLE 9. GENERAL PROVISIONS.

Section 9.1 Injunctive Relief and Additional Remedy. The Employee acknowledges
that the injury that would be suffered by the Employer as a result of a breach
of the provisions of this Agreement (including any provision of Articles 7 and
8) would be irreparable and that an award of monetary damages to the Employer
for such a breach would be an inadequate remedy. Consequently, the Employer will
have the right, in addition to any other rights it may have, to obtain
injunctive relief to restrain any breach or threatened breach or otherwise to
specifically enforce any provision of this Agreement, and the Employer will not
be obligated to post bond or other security in seeking such relief.

Section 9.2 Essential and Independent Covenants. The covenants by the Employee
in Articles 7 and 8 are essential elements of this Agreement, and without the
Employee’s agreement to comply with such covenants, the Employer would not have
entered into this Agreement or employed or continued the employment of the
Employee. The Employer and the Employee have independently consulted their
respective counsel and have been advised in all respects concerning the
reasonableness and propriety of such covenants, with specific regard to the
nature of the business conducted by the Employer.

If the Employee’s employment hereunder expires or is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of the Employee in Articles 7 and 8.

Section 9.3 Duty to Mitigate. The Employee shall not be required to mitigate
damages or the amount of any payment required under this Agreement, nor shall
the payments due Employee hereunder be reduced or offset by reason of any
payments Employee may receive from any other source.

 

-10-



--------------------------------------------------------------------------------

Section 9.4 Representations and Warranties by the Employee. The Employee
represents and warrants to the Employer that the execution and delivery by the
Employee of this Agreement do not, and the performance by the Employee of the
Employee’s obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (a) violate any judgment, writ, injunction, or
order of any court, arbitrator, or governmental agency applicable to the
Employee; or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which the
Employee is a party or by which the Employee is or may be bound.

Section 9.5 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement will operate
as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege.

Section 9.6 Binding Effect; Delegation of Duties Prohibited. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, assigns, heirs, and legal representatives,
including any entity with which the Employer may merge or consolidate or to
which all or substantially all of its assets may be transferred. The duties and
covenants of the Employee under this Agreement, being personal, may not be
delegated.

Section 9.7 Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by telecopier (with written confirmation of receipt), provided that a
copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other parties):

 

If to the Employer:

    

Endo Pharmaceuticals Holdings Inc.

    

100 Endo Boulevard

Chadds Ford, PA 19317

    

Attention: Peter A. Lankau

If to the Employee:

    

Charles A. Rowland, Jr.

    

100 Endo Boulevard

Chadds Ford, PA 19317

    

and the Employee’s most recent home

address on file with the Employer.

 

-11-



--------------------------------------------------------------------------------

Section 9.8 Entire Agreement; Amendments. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof. This Agreement may not
be amended orally, but only by an agreement in writing signed by the parties
hereto.

Section 9.9 Governing Law. This Agreement will be governed by and construed
under the laws of the State of Delaware without regard to conflicts of laws
principles. The parties hereto agree that, in any legal suit, action or
proceeding brought by a party hereto arising out of or based upon this
Agreement, the losing party shall pay to the prevailing party the reasonable
attorneys’ fees and expenses incurred by the prevailing party in addition to the
award or judgment sum determined due and payable by the losing party, if any, in
such action.

Section 9.10 Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

Section 9.11 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

Section 9.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

[SIGNATURES FOLLOW]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

ENDO PHARMACEUTICALS HOLDINGS INC. By:  

/s/ PETER A. LANKAU

Name:   Peter A. Lankau Title:   President and Chief Executive Officer

/s/ CHARLES A. ROWLAND, JR.

Charles A. Rowland, Jr.

 

-13-



--------------------------------------------------------------------------------

Exhibit A

Duties

You will be a partner to the CEO and the senior management team in the
development of the company’s strategic plans and the creation of future value.
Although your primary responsibilities will be the financial elements of the
organization, your general business acumen, leadership, business judgment, and
management experience will be equally important in impacting the organization in
a meaningful way. You will inform the thinking around decisions involving the
company’s overall strategies, plans, and operations as well as assure that the
company maintains the strong financial infrastructure required to support
continued growth. Specific responsibilities will include but will not be limited
to:

Senior Leadership – Business judgment and experience regarding commercial
operations, business/corporate development, clinical development and human
capital and infrastructure/systems development, amongst others, will be expected
competencies.

Operations/Accounting – In the context of a continually evolving and complex
operating structure, you will be responsible for the implementation and
management of the accounting structure, methods, systems, operating procedures
and FASB, Sarbanes-Oxley and SEC requirements.

Strategic and Financial Planning/Forecasting – Management of corporate-wide
financial planning, analysis, procedures, measures, budgeting and forecasting,
project specific financial analysis and general risk analysis.

Reporting and Analysis – Responsible for the timely and accurate reporting and
analysis, both written and oral, of financial and associated business
information to internal, external, and regulatory constituencies.

Finance – The evaluation, analysis and execution of all capital raising and all
other finance related projects.

Corporate and Business Development – Responsible for interfacing with corporate
and business development in the analysis, execution and integration of mergers,
acquisitions, business partnerships, client relationships, licensing agreements,
etc.

Investor Relations - Working closely with the CEO and additional senior
management as appropriate, leading the effort to interface with the investment
community, specifically in working with institutional investors, research
analysts, investment bankers and corporate partners.

 

-14-